Per Curiam.
MOTION to dismiss for want of sufficient appeal bond.
The appeal bond in this case is conditioned to pay and satisfy the appellee « all such damages and costs as he may sustain in defending said appeal; and to perform such judgment as the High Court of Errors and Appeals may adjudge, &c.”
The 148th Sec. of the circuit court law provides that the appeal bond should be conditioned to "pay the amount of the recovery, and all costs and damages awarded in case the judgment or sentence be affirmed,” &e. The appellee recovered a judgment against the appellant for the amount of the costs in the Circuit Court. The bond should have been conditioned to pay the amount of that recovery, as well as the costs and judgment in this court. The present bond affords the appellee no security for the recovery in the court below, and is therefore clearly defective. The motion to dismiss this cause for that reason, must therefore be sustained.